Citation Nr: 1219693	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral hips and knees, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a multiple joint disability other than the bilateral hips and knees, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to March 1974 and September 1990 to May 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2006, the Veteran testified at a RO hearing before a Decision Review Officer.  He also testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2007.  Transcripts of these hearings are associated with the claims folder.

In March 2008, the Board remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for degenerative joint disease of multiple joints for further evidentiary development.  The requested development was completed, and the case was returned to the Board for further appellate action.  In November 2010, the Board reopened the claim of entitlement to service connection for degenerative joint disease of multiple joints, but then remanded the issue of service connection for a disability manifested by joint pain on the merits for additional evidentiary development.  The requested development was completed, and the case has been returned to the Board for further appellate action.        

In February 2012, the Veteran submitted additional evidence in the form of a statement and service personnel records.  In a May 2012 statement through his representative, the Veteran waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, the issue of entitlement to service connection for a multiple joint disability other than the bilateral hips and knees, to include as due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Bilateral hip and knee disabilities were not manifested during service, are not etiologically related to service, have been diagnosed as degenerative joint disease of the hips and knees, and have been attributed to the normal aging process. 


CONCLUSION OF LAW

Bilateral hip and knee disabilities were not incurred in or aggravated by active service, and may not be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2002 letter, issued prior to the rating decision on appeal, and in May 2006 and July 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 and July 2008 letters also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, statements submitted on the Veteran's behalf, and the hearing testimony. 

The Board notes that the current claims folder has been rebuilt.  The service treatment records were available at the time of the December 1999 Board determination, but are no longer associated with the claims folder.  The RO made a formal finding regarding the unavailability of the service treatment records in September 2006.  The Veteran was informed of this in a September 2006 letter, and was requested to submit any service treatment records in his possession.  

The Board also notes that actions requested in the prior remands have been undertaken.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records, providing corrective VCAA notice, and scheduling the Veteran for a VA examination to determine the etiology of his joint disorder.  In response, the RO/AMC obtained all available current VA treatment records from the VA Medical Center in Bay Pines, Florida.  The RO/AMC also sent out a July 2008 letter to the Veteran advising him that new and material evidence was needed to reopen the claim for service connection for multiple joint pain, and provided notice to him regarding the basis for the prior denial of service connection.  Additionally, the RO/AMC scheduled the Veteran for a March 2011 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b) , provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The Persian Gulf War provisions of 38 U.S.C. § 1117 were amended, effective March 1, 2002.  See Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 (2001).  In pertinent part, the new law provides that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  The Veteran is not adversely impacted by the Board's application of the amended law in this case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He argues he has joint pain in his hips and knees, to include as being due to undiagnosed illness.

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for both his period of active service from April 1972 to March 1974 and for his period of active service from September 1990 to May 1991 are unavailable.  A September 2006 memorandum documents a formal finding of unavailability of his service treatment records for that period and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board previously denied the Veteran's claim for multiple joint pain in December 1999.  In its December 1999 decision, the Board noted that the service treatment records were negative for complaints or findings of joint pain during either period of active duty.  The March 1974 separation examination reveals that the Veteran had no musculoskeletal abnormalities.  The April 1991 separation examination was apparently normal.

When examined by the VA in October 1992, the Veteran reported that his knees hurt.  He indicated that such complaints had been present for two years and occurred intermittently.  An examination revealed no swelling, tenderness, deformity or muscle atrophy of the knees.  The Veteran was not diagnosed with any knee disability.  

Post-service VA and private medical records dated from October 1992 to October 2007 show that the Veteran received intermittent treatment for joint and muscle pain and arthralgia.  


Private medical records dated from September 1993 to July 1994 reportedly disclosed that the Veteran had complaints of aching joints since his return from the Persian Gulf.  The impression was arthralgias.  The Veteran continued to complain of aching joints in July 1994.  The joints were unremarkable on examination.

When he was seen by a private physician in May 2000, the Veteran related that he started to have pain in multiple joints after he returned from the Persian Gulf.  He asserted that the pain had persisted.  The impressions were polyarthralgias, arthritis of the elbows and knees of uncertain cause, and generalized myalgias.  The examiner noted that the Veteran could have seronegative spondyloarthropathy or any other cause of inflammatory arthritis.

The Veteran submitted lay statements dated in July 2002 from his wife and friends in support of his claim.  The Veteran's wife stated that upon his return from the Persian Gulf, the Veteran complained of joint pain.  The Veteran's former supervisor at work reported that prior to serving in the Persian Gulf, the Veteran had been neat and clean, thorough with his job duties, and great to get along with.  She indicated that after returning from service, the Veteran had such severe pain that it caused him to shake and prevented him from walking.  The Veteran's former fellow servicemember stated that after returning from service in Saudi Arabia, the Veteran began complaining of aches in his joints.  

On VA examination of the joints in December 2002, the Veteran described having pain in the joints.  X-rays of the hips and knees showed very minimal degenerative joint disease.  The assessment was that the Veteran had multiple joint pain affecting the knees, ankles, and hips.

In a March 2003 VA medical report, the cause of the Veteran's right hip pain was found to be possible arthritis.  

The Veteran testified before a Decision Review Officer in April 2006 and before the Board at a Travel Board hearing in October 2007.  Testimony revealed, in pertinent part, that the Veteran did not suffer from any joint pains prior to his period of service in the Persian Gulf.  The Veteran testified that he began experiencing joint pain during service in late 1991 or early 1992.  He reported that he began receiving treatment for his joint pains in 1992.  He stated that he currently had pain in his legs, arms, and neck.  He also reported that he was currently receiving treatment for arthritis.  

In a June 2006 letter, the Veteran's treating VA physician noted that the Veteran served during the Persian Gulf War.  The Veteran reported being exposed to depleted uranium and expressed concern about exposure to other toxins while in the Persian Gulf.  He maintained that since he had been back from service, he had struggled with joint pain.  The Veteran asserted that he felt his joint and muscle pains were related to the toxins he was exposed to during service.  

A VA Persian Gulf examination in July 2006 reflects a diagnosis of joint pains due to osteoarthritis.

At a March 2011 VA examination, the Veteran reported that his hips and knees were the joints that were causing him the most problems.  He denied any injuries to his hips and knees during service.  He stated that his hips hurt with climbing stairs and prolonged sitting while his knees hurt with riding a bike, prolonged walking, stair climbing, and squatting.  After examination, which included x-rays of the hips and knees, the examiner diagnosed the Veteran with mild degenerative joint disease of the bilateral hips and knees.  He opined that the Veteran's degenerative joint disease of the hips and knees was less likely as not caused by or a result of any in-service event, injury, or illness, to include service in the Persian Gulf and any undiagnosed illness.  The examiner explained that there was no specific evidence of a linkage between the Veteran's current knee and hip conditions and his active duty service.  He stated that the Veteran's current knee and hip findings were non-specific and consistent with the aging process.  He also indicated that degenerative joint disease was a well-established clinical entity and did not fall into the realm of undiagnosed illness.      

With regard to service connection for bilateral hip and knee disabilities on a direct basis, although the Veteran's service treatment records are currently unavailable, the Board was able to review them in its prior December 1999 decision regarding this claim.  The Board reiterates that the Veteran's service treatment records were found to be negative for any complaints, diagnosis, or treatment of any bilateral hip or knee disabilities.  In addition, arthritis of the hips and knees was not shown to a compensable degree within one year following the Veteran's discharge from service, for either period of active service.  

Moreover, the Board notes that at no time did any of the Veteran's treating providers find that his degenerative joint disease of the bilateral hips and knees was due to his period of service.  However, the March 2011 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's degenerative joint disease of the bilateral hips was related to his period of service, and that it was less likely than not that the Veteran's degenerative joint disease of the bilateral knees was related to his period of service.  The March 2011 VA examiner explained that the hip and knee findings were not related to the Veteran's period of service, as they were instead non-specific and consistent with the aging process.  For these reasons, the opinion by the March 2011 VA examiner is afforded great probative value.  

The Board concludes that the medical findings are of greater probative value than the Veteran's contentions regarding his degenerative joint disease of the bilateral hips and knees.  The only evidence supporting the Veteran's claim consists of his own statements, as well as statements from his wife, former employer, and former fellow servicemember.  It is now well established that lay persons without medical training, such as the Veteran and his wife and friends, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of musculoskeletal disabilities.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, joint pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Thus, the lay assertions as to the diagnosis and etiology of his claimed knee and hip symptoms are not competent medical evidence.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's degenerative joint disease of the bilateral hips and knees was not shown in active service or for several years thereafter, and his currently diagnosed degenerative joint disease of the bilateral hips and knees has not been shown by competent medical evidence to be etiologically related to his active service.  In addition, as the Veteran's bilateral hip and knee disabilities have been diagnosed as degenerative joint disease and hence, have been attributed to a diagnosed musculoskeletal disorder, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for degenerative joint disease of the bilateral hips and knees is not warranted on any basis. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for degenerative joint disease of the bilateral hips and knees, to include as due to undiagnosed illness, is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a multiple joint disability other than the bilateral hips and knees, to include as due to undiagnosed illness.  The Veteran has specifically complained of pain in his cervical spine, lumbar spine, and elbows.  

In the December 1999 decision which previously denied the Veteran's claim for multiple joint pain, the Board noted that the service treatment records were negative for complaints or findings of joint pain during either period of active duty.  The March 1974 separation examination revealed that the Veteran had no musculoskeletal abnormalities.  The April 1991 separation examination was apparently normal.

When examined by the VA in October 1992, the Veteran reported that he had cervical and low back aches, and that his elbows hurt.  He indicated that such complaints had been present for two years and occurred intermittently.  An examination revealed no swelling, tenderness, deformity or muscle atrophy of the cervical or lumbar spine.  The diagnoses were cervical arthritis and low back ache.  

Post-service VA and private medical records dated from October 1992 to October 2007 show that the Veteran received intermittent treatment for joint and muscle pain, arthralgia, low back pain, and cervical pain.  The medical evidence of record consistently shows that the Veteran complained of aching joints since his return from the Persian Gulf.  

An October 1994 x-ray of the lumbar spine revealed early spondylosis and minimal narrowing at L5-S1.  

When he was seen by a private physician in May 2000, the Veteran related that he started to have pain in multiple joints after he returned from the Persian Gulf.  He asserted that the pain had persisted.  The impressions were polyarthralgias, arthritis of the elbows and knees of uncertain cause, and generalized myalgias.  The examiner noted that the Veteran could have seronegative spondyloarthropathy or any other cause of inflammatory arthritis.

A December 2001 x-ray of the Veteran's spine reflected minimal degenerative joint disease of both the lumbar and cervical spine.  

Regarding the Veteran's cervical spine, there appears to be a diagnosis of cervical arthritis about 17 months after the Veteran's discharge from service in May 1991.  Additionally, the Veteran has continuously reported symptoms of and received treatment for neck pain since returning from service in the Persian Gulf.  Given the evidence outlined above, the Veteran should now be afforded a VA examination with medical opinion as to whether any current cervical spine disability arose during service or is otherwise related to any incident of service, including as due to undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's lumbar spine, there appears to be a diagnosis of early spondylosis and minimal narrowing at L5-S1 about 2 years after the Veteran's discharge from service in May 1991.  Additionally, the Veteran has continuously reported symptoms of and received treatment for back pain since returning from service in the Persian Gulf.  Given the evidence outlined above, the Veteran should now be afforded a VA examination with medical opinion as to whether any current lumbar spine disability arose during service or is otherwise related to any incident of service, including as due to undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's bilateral elbows, there appears to be a May 2000 diagnosis of arthritis of the elbows.  Additionally, the Veteran has continuously reported symptoms of and received treatment for elbow pain since returning from service in the Persian Gulf.  Given the evidence outlined above, the Veteran should now be afforded a VA examination with medical opinion as to whether any current bilateral elbow disability arose during service or is otherwise related to any incident of service, including as due to undiagnosed illness.  Id.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a cervical spine disability, lumbar spine disability, and bilateral elbow disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain relevant ongoing VA treatment records dating since June 2009 from the VA Medical Center in Bay Pines, Florida.  

2.  Schedule the Veteran for a VA spine examination to obtain a medical opinion as to whether his cervical spine disability and lumbar spine disability are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The medical rationale for all opinions expressed should be provided.   

In rendering the opinion below with respect to undiagnosed illness, the examiner should be advised that the Veteran did have Persian Gulf service.  

a. Concerning the cervical spine disability, the examiner should provide an opinion as to the following:
(1) Is it at least as likely as not (50 percent probability or greater) that a current cervical spine disability arose during service or is otherwise related to any incident of service, including service in the Persian Gulf?  
(2) If there is no diagnosed disability that the Veteran's claimed neck condition can be attributed to, the examiner should state whether there are objective signs and symptoms of the neck problems.  If so, the examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.  

b. Concerning the lumbar spine disability, the examiner should provide an opinion as to the following:
	       (1) Is it at least as likely as not (50 percent   		  probability or greater) that a current lumbar 		  spine disability arose during service or is 		  otherwise related to any incident of service, 		  including service in the Persian Gulf?  
       (2) If there is no diagnosed disability that the 		 Veteran's claimed back condition can be 		 attributed to, the examiner should state 			 whether there are objective signs and 			 symptoms of the back problems.  If so, the 		 examiner should indicate whether such 			 represents an undiagnosed illness, and whether 		 the disorder is related to service, to include the 		 Veteran's service in the Persian Gulf.  

3.  Schedule the Veteran for a VA joints examination to obtain a medical opinion as to whether his bilateral elbow disability is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

In rendering the opinion below with respect to undiagnosed illness, the examiner should be advised that the Veteran did have Persian Gulf service.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral elbow disability arose during service or is otherwise related to any incident of service, including service in the Persian Gulf.  If there is no diagnosed disability that the Veteran's claimed elbow condition can be attributed to, the examiner should state whether there are objective signs and symptoms of the elbow problems.  If so, the examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.  The medical rationale for all opinions expressed should be provided. 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


